FILED
                              NOT FOR PUBLICATION                            MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ARMANDO VALLEJO MARTINEZ and                      No. 14-70699
SANDRA VALLEJO MARTINEZ,
                                                  Agency Nos.        A093-366-522
               Petitioners,                                          A200-795-615

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Armando Vallejo Martinez and Sandra Vallejo Martinez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their applications for cancellation of removal. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo constitutional claims and

questions of law. Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision, pursuant to

8 U.S.C. § 1101(f) (final paragraph), that petitioners lacked good moral character.

See Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006).

      We do not reach petitioners’ contention that the agency’s good moral

character determination was based on a legally erroneous interpretation of the tax

laws because the good moral character determination was based also on

petitioners’ inconsistent testimony, and petitioners do not raise a question of law as

to that basis. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)).

      Petitioners’ contention that the agency violated their right to due process by

failing to provide them with a full and fair hearing is not supported by the record.

See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27 (9th Cir. 2007) (“Where

an alien is given a full and fair opportunity to be represented by counsel, prepare an




                                           2                                   14-70699
application for . . . relief, and to present testimony and other evidence in support of

the application, he or she has been provided with due process.”).

      Petitioners’ contention that the agency failed to provide specific, cogent

reasons to support its determination is not supported by the record. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely

reacted.” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     14-70699